
	

114 S2785 IS: Tribal Youth and Community Protection Act of 2016
U.S. Senate
2016-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2785
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2016
			Mr. Tester (for himself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To protect Native children and promote public safety in Indian country.
	
	
		1.Short title
 This Act may be cited as the Tribal Youth and Community Protection Act of 2016.
 2.FindingsCongress finds that— (1)children in Indian country should be protected from violence;
 (2)tribal communities should be able to protect themselves from offenders bringing illegal drugs onto Indian reservations;
 (3)violence against children and crime associated with illegal drugs increase the number of instances of trauma in tribal communities, which—
 (A)affects health outcomes; (B)reduces educational attainment;
 (C)hinders economic growth; and (D)undermines public safety;
 (4)Congress established the Indian Law and Order Commission to advise the Federal Government on how to improve criminal justice in Indian country;
 (5)the Indian Law and Order Commission issued a report entitled A Roadmap for Making Native America Safer— (A)which recommends the restoration of the inherent authority of tribal courts; and
 (B)on which the Committee on Indian Affairs of the Senate, on February 12, 2014, held an oversight hearing and received testimony; and
 (6)recognition of the inherent authority of Indian tribes to protect Native children from violence, and tribal communities from illegal drugs, will reduce instances of trauma experienced by Indians.
			3.Extension of authorizations
 (a)Indian alcohol and substance abuse prevention and treatment grantsSection 4206 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412) is amended—
 (1)by striking appropriate,, each place it appears and inserting appropriate,; (2)in subsection (c)(1)(A)(iv), by striking Indians as provided under section 4228, and and inserting Indians; and;
 (3)in subsection (d)(2), by striking 2011 through 2015 and inserting 2016 through 2020; and (4)in subsection (f)(3), by striking 2011 through 2015 and inserting 2016 through 2020.
 (b)Bureau of Indian Affairs law enforcement and judicial trainingSection 4218(b) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451(b)) is amended by striking 2011 through 2015 and inserting 2016 through 2020.
 4.Protection of Native children and tribal communitiesSection 204 of Public Law 90–284 (25 U.S.C. 1304) is amended— (1)in the section heading, by striking violence and inserting and child violence and drug offenses;
 (2)in subsection (a)— (A)in paragraph (1), by striking means violence and inserting includes felony or misdemeanor violations of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violations occur that are;
 (B)in paragraph (2)— (i)by striking means violence and inserting includes felony or misdemeanor violations of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violations occur that are; and
 (ii)by striking an Indian tribe that has jurisdiction over the Indian country where the violence occurs and inserting the Indian tribe; (C)in paragraph (4), by striking domestic violence and inserting tribal;
 (D)in paragraph (6)— (i)in the paragraph heading, by striking domestic violence and inserting tribal; and
 (ii)by striking domestic violence and inserting tribal; (E)by redesignating—
 (i)paragraphs (3) through (7) as paragraphs (7) through (11), respectively; and (ii)paragraphs (1) and (2) as paragraphs (4) and (5), respectively;
 (F)by inserting before paragraph (4) (as so redesignated) the following:  (1)CaregiverThe term caregiver means—
 (A)the parent, guardian, or legal custodian of the child; (B)any relative of the child, including a parent, grandparent, great-grandparent, stepparent, brother, sister, stepbrother, stepsister, half-brother, or half-sister;
 (C)a person who resides or has resided regularly or intermittently in the same dwelling as the child; (D)a person who provides or has provided care for the child in or out of the home of the child;
 (E)any person who exercises or has exercised temporary or permanent control over the child; or (F)any person who temporarily or permanently supervises or has supervised the child.
 (2)ChildThe term child means a person who has not attained the lesser of— (A)the age of 18; or
 (B)except in the case of sexual abuse, the age specified by the child protection law of the participating tribe that has jurisdiction over the Indian country where the child resides.
 (3)Child violenceThe term child violence includes felony or misdemeanor violations of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violations occur that are committed against a child by a caregiver or a person that would be subject to special tribal criminal jurisdiction if the crime was committed against the parent, legal custodian, or guardian of the child under the child protection, domestic, or family violence law of the Indian tribe.; 
 (G)by inserting before paragraph (7) (as so redesignated) the following:  (6)Drug offenseThe term drug offense includes drug-related felony or misdemeanor violations of the criminal law of the Indian tribe that has jurisdiction over the Indian country where the violations occur.; and
 (H)by adding at the end the following:  (12)Related conductThe term related conduct means conduct committed by the defendant that occurs in connection with the exercise of special tribal criminal jurisdiction that is a violation of the criminal laws or contempt authority of the tribal court of the Indian tribe that has jurisdiction over the Indian country where the underlying offense occurred.;
 (3)in subsection (b)— (A)by striking domestic violence each place it appears and inserting tribal; and
 (B)in paragraph (4)— (i)in subparagraph (A)(i) (as so amended), by inserting (other than a drug offense) before if neither; and
 (ii)in subparagraph (B)— (I)in the matter preceding clause (i) (as so amended), by inserting for a crime of domestic violence or dating violence or a violation of a protection order before only if; and
 (II)in clause (iii), by striking , or dating partner and inserting , dating partner, or caregiver; (4)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal; (B)in paragraph (1)—
 (i)in the paragraph heading, by striking and dating violence and inserting , dating violence, and child violence; and (ii)by striking or dating violence and inserting , dating violence, or child violence; and
 (C)by adding at the end the following:  (3)Related conductAn act of related conduct that occurs in the Indian country of the participating tribe.
 (4)Drug offensesA drug offense that occurs in the Indian country of the participating tribe.; (5)in subsection (d), by striking domestic violence each place it appears and inserting tribal;
 (6)in subsection (f)— (A)by striking special domestic violence each place it appears and inserting special tribal;
 (B)in paragraph (2), by striking prosecutes and all that follows through the semicolon at the end and inserting the following: “prosecutes—  (A)a crime of domestic violence;
 (B)a crime of dating violence; (C)a crime of child violence;
 (D)a drug offense; (E)a criminal violation of a protection order; or
 (F)a crime of related conduct; ; and (C)in paragraph (4), by inserting child violence, related conduct, after dating violence,; and
 (7)in subsection (h)— (A)by striking $5,000,000 and inserting $10,000,000; and
 (B)by striking 2014 through 2018 and inserting 2016 through 2020. 5.ReportNot later than 4 years after the date of enactment of this Act, the Assistant Secretary for Indian Affairs shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the degree of effectiveness of Federal programs that are intended to build the capacity of criminal justice systems of Indian tribes to investigate and prosecute offenses relating to illegal drugs.
